DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 November 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
the connection between the first support member, the second support member, and the gusset; and
the use of the engagement points when aligning or securing the members relative one another,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between 
Regarding claim 14 and 19-25, the invention, specifically the claims, fails to provide the structural relationship between the gusset and the first and second support members. The claim recites a gusset, a first support member, and a second support member. The claim also recites wherein the first and second support members have a plurality of engagement points, which coincide, with a pitch of the gusset. The claims and the disclosure are silent on how the gusset, the support members, and the engagement points are secured to one another to form the storage system or how the support members with engagement points are positioned relative the gusset. One may assume that the engagement points of the support members are used to engage the gusset, but the disclosure states the means of engagement between the first support member and the gusset can be screws, nails, adhesives, etc. How would one use the specific engagement points to align with the gusset if the members are adhered to one another? The disclosure and the claims fail to provide a relationship as to how and where the members are all secured to one another. Nothing in the claims or disclosure provides any means of aligning a portion of the gusset with one of the support members. The disclosure and claims simply state that the support members have engagement points based on the angle of the gusset, so where do you position the support members and  the engagement points relative to the gusset? If a user is simply fixing the support members to the surface of the gusset and adhering the members to one another, then what is the purpose of the engagement points? 
Claims 14 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14 and 19-25, it is unclear how the engagement points specifically affect the use of the structural members of the invention. The engagement points are claimed as being spaced according to an angle of the gusset and the length of the support members, but the engagement points are not disclosed as being used to specifically align or secure any of the structural members to one another and therefore it is confusing as to how the invention properly functions. One may assume the engagement point of the structural members are aligned with or secured with the gusset at a specific location but the disclosure fails to provide support for this. As the disclosure and the claims (including the drawings) currently read, the support members simply align with the vertical and diagonal face of the gusset (Fig.2 and 4), and the members are secured to one another using fasteners known in the art (not shown). Referring to the figures, the orientation of the actual gussets and structural members are unclear. Referring specifically to Figure 4, the gussets appear at the outer surface of the support members only; nothing in the drawings indicates that gussets are as wide as the support members are. If the gussets are only located at the outer edge of the support members, then the gussets cannot be aligned with the engagement points as shown in Figure 3.
Regarding claim 14, lines 8-9, the recitation “selected from a list including…” appears to recite a Markush claim grouping but is deemed improper since a Markush 

Response to Arguments
Applicant’s arguments with respect to claim(s) 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635